Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Non-Final office is a response to the papers filed on 03/21/2019.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin (CN 103427430 A).

Regarding claims 14, and 19, Qin discloses:
A braking-recovery system for a train (see Fig. 1), comprising: 
a traction network (see Fig. 1 distribution circuit 7); 
a train (see Spec, train break system), wherein the train comprises: 
an electric brake (see Fig. 1, breaks 16 and 17); 
a battery (see Fig. 1, battery lithium iron phosphate energy storage system 3 and 5); 
a distributor (see Fig. 1, Fig. 1, breaks 16 and 17), wherein the distributor is connected to the electric brake, and there is a node between the distributor and the electric brake (see Fig. 1, grid-connected switch 14 connect AC bus distribution circuit 7, brake system 16 and 17); 
a bidirectional DC/DC converter, wherein one end of the bidirectional DC/DC converter is connected to the battery (see Fig. 1, AC/DC 6 and 7), and another end of the bidirectional DC/DC converter is connected to the node (see Fig. 1, AC/DC 6 and 7); and 
a first controller (see Fig. 1, EMS 8), wherein the first controller is connected to the distributor and the bidirectional DC/DC converter, and the first controller is used to control, when the train is braked (see Fig. 1, EMS 8, see spec, the EMS sends instruction to control the bidirectional energy storage DC/DC nin the standby state, the super capacitor stops charging, and controlling the bidirectional energy AC/DC rectification stage....), 
the distributor and the bidirectional DC/DC converter to feed back braking electric energy of the train to the traction network, and control the bidirectional DC/DC converter according to a voltage of the traction network to absorb the braking electric energy of the train by using the battery (see Spec, if the lithium iron phosphate storage battery SOC of the super-capacitor and lithium iron ....is sufficient to satisfy the corresponding SOC ratio threshold during island operation, the EMS sends instruction to control the bidirectional ....); and 
an energy storage power station, wherein the energy storage power station is connected to the traction network, the energy storage power station comprises a second controller, and 
the second controller is used to control the energy storage power station according to the voltage of the traction network to perform charging or discharging.

Regarding claims 15 and 20, Qin discloses:
wherein -7-Attorney Docket No. 00175.0100.00 US the first controller is used to control, when the voltage of the traction network is greater than a first preset threshold, the bidirectional DC/DC converter to enter a charging mode to enable the battery to absorb the braking electric energy (see par [0079-0080], circuit 7 voltage higher that the rated voltage 380V, rising to a bidirectional energy AC/DC rectifying inverter switching threshold....., absorbing redundant electric quantity of ....).

Allowable Subject Matter
		Claims 1 is allowed over prior art of record, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, the combination of the prior arts fail to disclose:

“an energy storage power station, wherein the energy storage power station is connected to the traction network, the energy storage power station comprises a second controller, and the second controller is used to control the energy storage power station according to the voltage of the traction network to perform charging or discharging.”.


Claims 2-13 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims 16 and 18


The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851